But by the court: it was found expedient for the common welfare, to supercede the interests of individuals who claimed debts of soldiers, to a certain amount. The resolve of congress of the 26th December 1775, declares, that no soldier shall be arrested for a debt under thirty-five dollars. The act of assembly of 2d January 1778, raises it to fifty dollars, the former sum having been thought inadequate to the object in view. When this law was passed, each state furnished its own quota of troops. Under the present federal government the United States at large raise the army. America was then engaged in a war with Great * Britain: but though r*.. ~. this is not now the case, yet the reason of the law still L subsists, though not in so strong a degree as at that period. It is however of the utmost consequence, that the enlistments of the troops now intended to be raised, should be completed. *164The general enacting words of the act cannot be controlled by the preamble, nor are they restricted by any subsequent clause. The articles of war, which are now incorporated into the general system of the union, by the act of congress passed the 30th day of April 1790, give a power to officers to detain soldiers not owing the sum of thirty-five dollars: and there is nothing that we know of in the federal government which repeals or alters this resolve of congress either expressly or virtually.
The act of assembly of January 1778, must therefore be considered in full force. But this does not relate to judicial process, which on the face of it ascertains the plaintiff’s demand. The soldier here having been arrested by mesne process, after he was enlisted, is within the words of the act, and unless that arrest was legal, the subsequent proceedings cannot be supported. The soldier and creditor are citizens of the same state, and the case is certainly cognizable before us.
We are therefore of opinion that the soldier be discharged, but strongly recommend that he should give an order on his officer for ten shillings per month, to be stopped out of his pay, until the debt and costs are discharged. This was accordingly done, and the order accepted by captain Cook in open court.